Exhibit 10.1

FIRST AMENDMENT TO CREDIT AGREEMENT

First Amendment to Credit Agreement, dated the 19th day of March, 2012, by and
among UNIVERSAL STAINLESS & ALLOY PRODUCTS, INC., a Delaware corporation
(“Universal”), DUNKIRK SPECIALTY STEEL, LLC., a Delaware limited liability
company (“Dunkirk”), NORTH JACKSON SPECIALTY STEEL, LLC, a Delaware limited
liability company (“North Jackson”) (Universal, Dunkirk and North Jackson are,
each, a “Borrower” and collectively, the “Borrowers”), USAP HOLDINGS, INC., a
Delaware corporation (the “Guarantor”), PNC Bank, National Association (“PNC”)
and various other financial institutions from time to time (PNC and such other
financial institutions are each, a “Lender” and collectively, the “Lenders”) and
PNC, as administrative agent for the Lenders (PNC, in such capacity, the
“Administrative Agent”) (the “First Amendment”).

W I T N E S S E T H:

WHEREAS, the Borrowers, the Guarantor, the Lenders party thereto and the
Administrative Agent entered into that certain Credit Agreement, dated as of
August 18, 2011, pursuant to which, among other things, the Lenders agreed to
extend credit to the Borrowers (as amended, modified, supplemented or restated
from time to time, the “Credit Agreement”); and

WHEREAS, the Borrowers and the Guarantor desire to amend certain provisions of
the Credit Agreement and the Administrative Agent and the Lenders desire to
permit such amendments pursuant to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises contained herein and other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:

1. All capitalized terms used herein which are defined in the Credit Agreement
shall have the same meaning herein as in the Credit Agreement unless the context
clearly indicates otherwise.

2. The cover page of the Credit Agreement is hereby deleted in its entirety and
in its stead is inserted the cover page attached hereto as Exhibit A.

3. The first “WHEREAS” clause of the Credit Agreement is hereby deleted in its
entirety and in its stead is inserted the following:

The Borrowers have requested the Lenders to provide (i) a revolving credit
facility to the Borrowers in an aggregate principal amount not to exceed One
Hundred Five Million and 00/100 Dollars ($105,000,000.00) and (ii) a Twenty
Million and 00/100 Dollar ($20,000,000.00) term loan facility. In consideration
of their mutual covenants and agreements hereinafter set forth and intending to
be legally bound hereby, the parties hereto covenant and agree as follows:



--------------------------------------------------------------------------------

4. Section 1.1 of the Credit Agreement is hereby amended by deleting the
following definitions in their entirety:

Account

Account Debtor

Adjustment Date

Borrowing Base

Borrowing Base Certificate

Inventory

Qualified Accounts

Qualified Inventory

Schedule of Accounts

Schedule of Inventory

Schedule of Payables

5. Section 1.1 of the Credit Agreement is hereby amended by deleting the
following definitions in their entirety and in their stead inserting the
following:

Applicable Commitment Fee Rate shall mean one-quarter of one percent (.25%) per
annum.

Expiration Date shall mean, with respect to the Revolving Credit Commitments,
March 19, 2017.

Lenders shall mean the financial institutions named on Schedule 1.1(B) and their
respective successors and assigns as permitted hereunder, each of which is
referred to herein as a Lender. For the purpose of any Loan Document which
provides for the granting of a security interest or other Lien to the Lenders or
to the Administrative Agent for the benefit of the Lenders as security for the
Obligations, “Lenders” shall include any Affiliate of a Lender to which such
Obligation is owed.

Maturity Date shall mean, with respect to the Term Loan Commitments, March 19,
2017.

Revolving Credit Commitment shall mean, as to any Lender at any time, the amount
initially set forth opposite its name on Schedule 1.1(B) in the column labeled
“Amount of



--------------------------------------------------------------------------------

Commitment for Revolving Credit Loans,” as such Commitment is thereafter
assigned or modified and Revolving Credit Commitments shall mean the aggregate
Revolving Credit Commitments of all of the Lenders.

Term Loan Commitment shall mean, as to any Lender at any time, the amount
initially set forth opposite its name on Schedule 1.1(B) in the column labeled
“Amount of Commitment for Term Loans,” as such Commitment is thereafter assigned
or modified and Term Loan Commitments shall mean the aggregate Term Loan
Commitments of all of the Lenders.

Undrawn Availability shall mean, as of any date of determination, an amount
equal to (a) the Revolving Credit Commitments, minus (b) the sum of (i) the
Revolving Facility Usage plus (ii) all amounts due and owing to any Borrower’s
trade creditors which are outstanding beyond normal trade terms, plus (iii) fees
and expenses then due from the Borrowers hereunder which have not been paid or
charged to the account of the Borrowers.

6. Section 2.1 of the Credit Agreement is hereby deleted in its entirety and in
its stead is inserted the following:

2.1 Revolving Credit Commitments.

2.1.1. Revolving Credit Loans. Subject to the terms and conditions hereof and
relying upon the representations and warranties herein set forth, each Lender
severally agrees to make Revolving Credit Loans to the Borrowers at any time or
from time to time on or after the date hereof to the Expiration Date; provided
that after giving effect to each such Loan (i) the aggregate amount of Revolving
Credit Loans from such Lender shall not exceed such Lender’s Revolving Credit
Commitment minus such Lender’s Ratable Share of the Letter of Credit Obligations
and (ii) the Revolving Facility Usage shall not exceed the Revolving Credit
Commitments. Within such limits of time and amount and subject to the other
provisions of this Agreement, the Borrowers may borrow, repay and reborrow
pursuant to this Section 2.1.

2.1.2 Swing Loan Commitment. Subject to the terms and conditions hereof and
relying upon the representations and warranties herein set forth, and in order
to facilitate loans and repayments between Settlement Dates, PNC may, at its
option, cancelable at any time for any reason whatsoever, make swing loans (the
“Swing Loans”) to the Borrowers at any time or from



--------------------------------------------------------------------------------

time to time after the date hereof to, but not including, the Expiration Date,
in an aggregate principal amount up to but not in excess of Seven Million and
00/100 Dollars ($7,000,000.00), provided that after giving effect to such Loan,
the Revolving Facility Usage shall not exceed the Revolving Credit Commitments.
Within such limits of time and amount and subject to the other provisions of
this Agreement, the Borrowers may borrow, repay and reborrow pursuant to this
Section 2.1.2.

7. The fourth (4th) complete sentence of Section 2.8.1 of the Credit Agreement
is hereby deleted in its entirety and in its stead is inserted the following:

Unless the Issuing Lender has received notice from any Lender, Administrative
Agent or any Loan Party, at least one day prior to the requested date of
issuance, amendment or extension of the applicable Letter of Credit, that one or
more applicable conditions in Section 7 [Conditions of Lending and Issuance of
Letters of Credit] is not satisfied, then, subject to the terms and conditions
hereof and in reliance on the agreements of the other Lenders set forth in this
Section 2.8, the Issuing Lender or any of the Issuing Lender’s Affiliates will
issue a Letter of Credit or agree to such amendment or extension, provided that
each Letter of Credit shall (A) have a maximum maturity of twelve (12) months
from the date of issuance (provided that, subject to the following clause (B),
the expiration date thereof may be subject to automatic extension), and (B) in
no event expire later than the Expiration Date and provided further that in no
event shall (i) the Letter of Credit Obligations exceed, at any one time, Ten
Million and 00/100 Dollars ($10,000,000.00) (the “Letter of Credit Sublimit”) or
(ii) the Revolving Facility Usage exceed, at any one time, the Revolving Credit
Commitments.

8. Section 2.10(i)(D) of the Credit Agreement is hereby deleted in its entirety
and in its stead is inserted the following:

(D) Aggregate Revolving Credit Commitments. After giving effect to such
increase, the total Revolving Credit Commitments shall not exceed One Hundred
Thirty Million and 00/100 Dollars ($130,000,000.00).

9. The fourth (4th) complete sentence of Section 3.2 of the Credit Agreement is
hereby deleted in its entirety and in its stead is inserted the following:

The Term Loans shall be payable in sixteen (16) consecutive quarterly
installments each in the principal amount of Seven Hundred Fifty Thousand and
00/100 Dollars ($750,000.00), which installments are due and payable by the
Borrowers



--------------------------------------------------------------------------------

beginning July 1, 2013 and on each Payment Date thereafter, with the final
installment of the remaining principal balance and accrued and unpaid interest
due and payable on the Maturity Date.

10. Section 5.7.1 of the Credit Agreement is hereby deleted in its entirety and
in its stead is inserted the following:

5.7.1. [Reserved].

11. Section 5.12 of the Credit Agreement is hereby deleted in its entirety and
in its stead is inserted the following:

5.12 [Reserved].

12. Section 8.2.18 of the Credit Agreement is hereby deleted in its entirety and
in its stead is inserted the following:

8.2.18 Maximum Leverage Ratio. The Loan Parties shall not permit the Leverage
Ratio to exceed (i) 3.25 to 1.00, calculated as of September 30,
2011, December 31, 2011, March 31, 2012 and June 30, 2012, in each case for the
four (4) fiscal quarters then ended, (ii) 3.00 to 1.00, calculated as of
September 30, 2012 and December 31, 2012, in each case for the four (4) fiscal
quarters then ended and (iii) 2.75 to 1.00, calculated as of March 31, 2013 and
the end of each fiscal quarter thereafter, in each case for the four (4) fiscal
quarters then ended.

13. Section 8.3.4 of the Credit Agreement is hereby deleted in its entirety and
in its stead is inserted the following:

8.3.4 [Reserved].

14. Section 8.3.5.6(i) of the Credit Agreement is hereby deleted in its entirety
and in its stead is inserted the following:

(i) Annual Budget. The annual budget of Universal and its Subsidiaries, to be
supplied not later than forty-five (45) days after the commencement of the
fiscal year to which any of the foregoing may be applicable,

15. Section 11.5.1 of the Credit Agreement is hereby deleted in its entirety and
in its stead is inserted the following:

11.5.1 Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
Section 11.5.2 [Electronic Communications]), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or



--------------------------------------------------------------------------------

overnight courier service, mailed by certified or registered mail or sent by
telecopier (i) if to a Lender, to it at its address set forth in its
administrative questionnaire, or (ii) if to any other Person, to it at its
address set forth on Schedule 1.1(B).

16. The first (1st) complete sentence of Section 11.16 of the Credit Agreement
is hereby deleted in its entirety and in its stead is inserted the following:

Any Subsidiary of any Loan Party which is required to join this Agreement
pursuant to Section 8.2.9 [Subsidiaries, Partnerships and Joint Ventures] or
Section 8.2.6(ii) [Liquidations, Mergers, Consolidations, Acquisitions] shall
execute and deliver to the Administrative Agent (i) a Borrower Joinder or a
Guarantor Joinder, as determined by the Administrative Agent, and (ii) documents
in the forms described in Section 7.1 [First Loans and Letters of Credit] that
the Administrative Agent may reasonably require, modified as appropriate to
relate to such Subsidiary, including, without limitation, organizational
documents, legal opinions and documents necessary to grant and perfect Prior
Security Interests to the Administrative Agent (for its benefit and for the
benefit of the Lenders) in all Collateral held by such Subsidiary.

17. Schedule 1.1(A) of the Credit Agreement is hereby deleted in its entirety
and in its stead is inserted the Schedule 1.1(A) attached hereto.

18. Schedule 1.1(B) of the Credit Agreement is hereby deleted in its entirety.

19. Schedule 1.1(C) of the Credit Agreement is hereby deleted in its entirety
and in its stead is inserted the Schedule 1.1(B) attached hereto.

20. Schedule 1.1(D) of the Credit Agreement is hereby deleted in its entirety.

21. Schedule 1.1(E) of the Credit Agreement is hereby deleted in its entirety.

22. Exhibit 8.3.3 of the Credit Agreement is hereby deleted in its entirety and
in its stead is inserted the Exhibit 8.3.3 attached hereto.

23. The provisions of Sections 2 through 22 of this First Amendment shall not
become effective until the Administrative Agent has received the following, each
in form and substance acceptable to the Administrative Agent:

 

  (a) this First Amendment, duly executed by the Borrowers, the Guarantor, the
Lenders and the Administrative Agent;

 

  (b) the documents and conditions listed in the Preliminary Closing Agenda set
forth on Exhibit B attached hereto and made a part hereof;



--------------------------------------------------------------------------------

  (c) payment of all fees and expenses owed to the Agent and its counsel in
connection with this First Amendment; and

 

  (d) such other documents as may be reasonably requested by the Administrative
Agent.

24. The Loan Parties hereby reconfirm and reaffirm all representations and
warranties, agreements and covenants made by and pursuant to the terms and
conditions of the Credit Agreement, except as such representations and
warranties, agreements and covenants may have heretofore been amended, modified
or waived in writing in accordance with the Credit Agreement or as set forth in
this First Amendment and except any such representations or warranties made as
of a specific date or time, which shall have been true and correct in all
material respects as of such date or time.

25. The Loan Parties acknowledge and agree that each and every document,
instrument or agreement which at any time has secured payment of the Obligations
including, but not limited to, the Credit Agreement, each Patent, Trademark and
Copyright Security Agreement, each Pledge Agreement, the Security Agreement, the
Mortgage and the Lease Assignment continue to secure prompt payment when due of
the Obligations.

26. The Loan Parties hereby represent and warrant to the Lenders and the
Administrative Agent that (i) the Loan Parties have the legal power and
authority to execute and deliver this First Amendment; (ii) the officers of the
Loan Parties executing this First Amendment have been duly authorized to execute
and deliver the same and bind the Loan Parties with respect to the provisions
hereof; (iii) the execution and delivery hereof by the Loan Parties and the
performance and observance by the Loan Parties of the provisions hereof and of
the Credit Agreement and all documents executed or to be executed therewith, do
not violate or conflict with the organizational documents of the Loan Parties or
any law applicable to the Loan Parties or result in a breach of any provision of
or constitute a default under any other agreement, instrument or document
binding upon or enforceable against the Loan Parties and (iv) this First
Amendment, the Credit Agreement and the documents executed or to be executed by
the Loan Parties in connection herewith or therewith constitute valid and
binding obligations of the Loan Parties in every respect, enforceable in
accordance with their respective terms.

27. The Loan Parties represent and warrant that (i) no Event of Default exists
under the Credit Agreement, nor will any occur as a result of the execution and
delivery of this First Amendment or the performance or observance of any
provision hereof; and (ii) they presently have no claims or actions of any kind
at law or in equity against the Lenders and/or the Administrative Agent arising
out of or in any way relating to the Credit Agreement or the other Loan
Documents.

28. Each reference to the Credit Agreement that is made in the Credit Agreement
or any other document executed or to be executed in connection therewith shall
hereafter be construed as a reference to the Credit Agreement as amended hereby.

29. The agreements contained in this First Amendment are limited to the specific
agreements contained herein. Except as amended hereby, all of the terms and
conditions of the Credit Agreement and the other Loan Documents shall remain in
full force and effect. This First Amendment amends the Credit Agreement and is
not a novation thereof.



--------------------------------------------------------------------------------

30. This First Amendment may be executed in any number of counterparts and by
the different parties hereto on separate counterparts each of which, when so
executed, shall be deemed to be an original, but all such counterparts shall
constitute but one and the same instrument.

31. This First Amendment shall be governed by, and shall be construed and
enforced in accordance with, the Laws of the Commonwealth of Pennsylvania
without regard to the principles of conflicts of law thereof. The Loan Parties
hereby consent to the jurisdiction and venue of any federal or state court
located in the Commonwealth of Pennsylvania with respect to any suit arising out
of or mentioning this First Amendment.

[INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto, have
caused this First Amendment to be duly executed by their duly authorized
officers on the day and year first above written.

 

     BORROWERS:   WITNESS:      UNIVERSAL STAINLESS & ALLOY PRODUCTS, INC.  

/s/ Paul McGrath

     By:  

/s/ Douglas M. McSorley

  (SEAL) Paul McGrath, Secretary      Name:   Douglas M. McSorley        Title:
  Chief Executive Officer   WITNESS:      DUNKIRK SPECIALTY STEEL, LLC  

/s/ Paul McGrath

     By:  

/s/ Douglas M. McSorley

  (SEAL) Paul McGrath, Secretary      Name:   Douglas M. McSorley        Title:
  Executive Officer   WITNESS:      NORTH JACKSON SPECIALTY STEEL, LLC  

/s/ Paul McGrath

     By:  

/s/ Douglas M. McSorley

  (SEAL) Paul McGrath, Secretary      Name:   Douglas M. McSorley        Title:
  Treasurer        GUARANTOR:   WITNESS:      USAP HOLDINGS, INC.  

/s/ Paul McGrath

     By:  

/s/ Douglas M. McSorley

  (SEAL) Paul McGrath, Secretary      Name:   Douglas M. McSorley        Title:
  Vice President  



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND LENDERS: PNC BANK, NATIONAL ASSOCIATION, as a Lender
and as Administrative Agent By:  

/s/ David B. Mitchell

Name:   David B. Mitchell Title:   Executive Vice President THE HUNTINGTON
NATIONAL BANK, as a Lender By:  

/s/ Michael P. DiClemente

Name:   Michael P. DiClemente Title:   Vice President FIFTH THIRD BANK, as a
Lender By:  

/s/Victor Notaro

Name:   Victor Notaro Title:   Senior Vice President FIRST NATIONAL BANK OF
PENNSYLVANIA, as a Lender By:  

/s/Diane Geisler

Name:   Diane Geisler Title:   Vice President FIRST COMMONWEALTH BANK, as a
Lender By:  

/s/Brian J. Sohocki

Name:   Brian J. Sohocki Title:   Vice President



--------------------------------------------------------------------------------

EXHIBIT A

COVER SHEET

(See Attached)



--------------------------------------------------------------------------------

$105,000,000 REVOLVING CREDIT FACILITY

$20,000,000 TERM LOAN

CREDIT AGREEMENT

by and among

UNIVERSAL STAINLESS & ALLOY PRODUCTS, INC.

and

THE OTHER BORROWERS PARTY HERETO

and

THE GUARANTORS PARTY HERETO

and

THE LENDERS PARTY HERETO

and

PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent

and

PNC CAPITAL MARKETS LLC, as Lead Arranger and Sole Bookrunner

Dated as of August 18, 2011

CUSIP # 91383LAA7



--------------------------------------------------------------------------------

EXHIBIT B

PRELIMINARY CLOSING AGENDA

(See Attached)



--------------------------------------------------------------------------------

SCHEDULE 1.1(A)

PRICING GRID—

VARIABLE PRICING AND LETTER OF CREDIT FEES BASED ON LEVERAGE RATIO

 

Level

 

Leverage Ratio

 

Letter
of
Credit
Fee

   Revolving
Credit Base
Rate Spread      Term
Loan
Base Rate
Spread      Revolving
Credit
LIBOR Rate
Spread      Term
Loan
LIBOR
Rate
Spread  

I

  Less than 1.5 to 1.0   1.50%      .50%         .50%         1.50%        
1.50%   

II

  Greater than or equal to 1.5 to 1.0 but less than 2.25 to 1.0   1.75%     
.75%         .75%         1.75%         1.75%   

III

  Greater than or equal to 2.25 to 1.0 but less than 3.0 to 1.0   2.00%     
1.00%         1.00%         2.00%         2.00%   

IV

  Greater than or equal to 3.00 to 1.0   2.25%      1.25%         1.25%        
2.25%         2.25%   

For purposes of determining the Applicable Margin and the Applicable Letter of
Credit Fee Rate:

(a) The Applicable Margin and the Applicable Letter of Credit Fee Rate shall be
determined on the Closing Date based on the Leverage Ratio computed on such date
pursuant to the Closing Compliance Certificate.

(b) The Applicable Margin and the Applicable Letter of Credit Fee Rate shall be
recomputed as of the end of each fiscal quarter ending after the Closing Date
based on the Leverage Ratio as of such quarter end. Any increase or decrease in
the Applicable Margin or the



--------------------------------------------------------------------------------

Applicable Letter of Credit Fee Rate computed as of a quarter end shall be
effective on the date on which the Compliance Certificate evidencing such
computation is due to be delivered under Section 8.3.3 [Certificate of
Universal]. If a Compliance Certificate is not delivered when due in accordance
with such Section 8.3.3, then the rates in Level IV shall apply as of the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered and shall remain in effect until the date on which such
Compliance Certificate is delivered.

(c) If, as a result of any restatement of or other adjustment to the financial
statements of the Loan Parties or for any other reason, the Loan Parties or the
Lenders determine that (i) the Leverage Ratio as calculated by the Loan Parties
as of any applicable date was inaccurate and (ii) a proper calculation of the
Leverage Ratio would have resulted in higher pricing for such period, the
Borrowers shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Lenders, promptly on
demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to any Loan Party under the
Bankruptcy Code of the United States, automatically and without further action
by the Administrative Agent, any Lender or the Issuing Lender), an amount equal
to the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such period.
This paragraph shall not limit the rights of the Administrative Agent, any
Lender or the Issuing Lender, as the case may be, under Section 2.8 [Letter of
Credit Subfacility] or 4.3 [Interest After Default] or 9 [Default]. The
Borrowers’ obligations under this paragraph shall survive the termination of the
Commitments and the repayment of all other Obligations hereunder.



--------------------------------------------------------------------------------

SCHEDULE 1.1(B)

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

Part 1 - Commitments of Lenders and Addresses for Notices to Lenders

 

Lender

   Amount of
Commitment for
Revolving Credit
Loans      Amount of
Commitment for
Term Loans      Commitment      Ratable
Share  

Name: PNC Bank, National Association

Address: Three PNC Plaza

225 Fifth Avenue

Pittsburgh, Pennsylvania 15222

Attention: James O’Brien

Telephone: (412) 762-7493

Telecopy: (412) 762-6484

   $ 30,240,000.00       $ 5,760,000.00       $ 36,000,000.00         28.80 % 

Name: The Huntington National Bank

Address: 310 Grant Street, 4th Fl.

Pittsburgh, Pennsylvania 15219

Attention: Michael P. DiClemente

Telephone: (412) 227-6237

Telecopy: (877) 904-6218

   $ 19,320,000.00       $ 3,680,000.00       $ 23,000,000.00         18.40 % 

Name: Fifth Third Bank

Address: 707 Grant Street, 21st Fl.

Pittsburgh, Pennsylvania 15219

Attention: Victor Notaro

Telephone: (412) 291-            

Telecopy: (412) 291-5411

   $ 16,800,000.00       $ 3,200,000.00       $ 20,000,000.00         16.00 % 



--------------------------------------------------------------------------------

Name: First National Bank of Pennsylvania

Address: One North Shore

12 Federal Street, Suite 420

Pittsburgh, Pennsylvania 15212

Attention: Diane Geisler

Telephone: 412-395-2036

Telecopy: 412-231-3584

   $ 19,320,000.00       $ 3,680,000.00       $ 23,000,000.00         18.40 % 

Name: First Commonwealth Bank

Address: 437 Grant Street,

Suite 1600

Attention: Brian J. Sohocki

Telephone: 412-690-2205

Telecopy: 412-690-2202

   $ 19,320,000.00       $ 3,680,000.00       $ 23,000,000.00         18.40 % 

Total

   $ 105,000,000.00       $ 20,000,000.00       $ 125,000,000.00         100 % 



--------------------------------------------------------------------------------

SCHEDULE 1.1(B)

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

Part 2 - Addresses for Notices to Borrowers and Guarantors:

 

ADMINISTRATIVE AGENT Name:   PNC Bank, National Association Address:   Three PNC
Plaza   225 Fifth Avenue   Pittsburgh, Pennsylvania 15222 Attention:   James
O’Brien Telephone:   (412) 762-7493 Telecopy:   (412) 762-6484

 

With a Copy To: Name:  

Agency Services, PNC Bank, National Association

Mail Stop: P7-PFSC-04-I

Address:   500 First Avenue   Pittsburgh, PA 15219 Attention:   Agency Services
Telephone:   (412) 762-6442 Telecopy:   (412) 762-8672

 

With a Copy To: Name:   Thorp Reed & Armstrong, LLP Address:   One Oxford Centre
  310 Grant Street, 14th Floor   Pittsburgh, PA 15219-1425 Attention:   Jeffrey
J. Conn, Esq. Telephone:   (412) 394-2324 Telecopy:   (412) 394-2555



--------------------------------------------------------------------------------

BORROWERS: Name: Universal Stainless & Alloy Products, Inc. Address: 600 Mayer
Street Bridgeville, PA 15017 Attention: President Telephone:   (412) 257-7600
Telecopy:   (412) 257-7605 Name: Dunkirk Specialty Steel, LLC Address: 830
Brigham Road Dunkirk, NY 14048 Attention: Executive Director Telephone:   (412)
257-7600 Telecopy:   (412) 257-7605 Name: North Jackson Specialty Steel, LLC
Address: 2058 South Bailey Road North Jackson, OH 44451 Attention: Executive
Director Telephone:   (412) 257-7600 Telecopy:   (412) 257-7605 GUARANTOR: Name:
USAP Holdings, Inc. Address: 1011 Centre Road, Suite 322 Wilmington, DE 19805
Attention: President Telephone:   (412) 257-7600 Telecopy:   (412) 257-7605



--------------------------------------------------------------------------------

EXHIBIT 8.3.3

FORM OF COMPLIANCE CERTIFICATE

(See Attached)



--------------------------------------------------------------------------------

EXHIBIT 8.3.3

FORM OF

COMPLIANCE CERTIFICATE

                    , 201    

PNC Bank, National Association,

as Administrative Agent

Three PNC Plaza

255 Fifth Avenue

Pittsburgh, PA 15222

Ladies and Gentlemen:

I refer to the Credit Agreement, dated as of August 18, 2011, by and among
Universal Stainless & Alloy Products, Inc., a Delaware corporation
(“Universal”), Dunkirk Specialty Steel, LLC, a Delaware limited liability
company (“Dunkirk”), North Jackson Specialty Steel, LLC, a Delaware limited
liability company (“North Jackson”) (Universal, Dunkirk, and North Jackson are
each, a “Borrower” and collectively, the “Borrowers”), the Guarantors (as
defined therein) party thereto, PNC Bank, National Association (“PNC Bank”) and
various other financial institutions from time to time (PNC Bank and such other
financial institutions are each a “Lender” and collectively, the “Lenders”), and
PNC Bank, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”) (as may be amended, modified, supplemented or restated
from time to time, the “Credit Agreement”). Unless otherwise defined herein,
terms defined in the Credit Agreement are used herein with the same meanings.

I, the                                      [Chief Executive
Officer/President/Chief Financial Officer/Treasurer or Assistant Treasurer] of
each Borrower, do hereby certify on behalf of the Borrowers as of the
                     [quarter/year] ended                     , 201     (the
“Report Date”), as follows:

 

1. CHECK ONE:

 

  ___ The annual financial statements of Universal and its Subsidiaries,
consisting of an audited consolidated balance sheet and related audited
consolidated statements of income, stockholders’ equity and cash flows being
delivered to the Administrative Agent and the Lenders with this Compliance
Certificate (a) are all in reasonable detail and set forth in comparative form
the financial statements as of the end of and for the preceding fiscal year, and
(b) comply with the reporting requirements for such financial statements as set
forth in Section 8.3.2 [Annual Financial Statements] of the Credit Agreement.

OR

 

  ___

The quarterly unaudited financial statements of Universal and its Subsidiaries,
consisting of a consolidated balance sheet and related consolidated statements



--------------------------------------------------------------------------------

  of income, stockholders’ equity and cash flows being delivered to the
Administrative Agent and the Lenders with this Compliance Certificate (a) are
all in reasonable detail and have been prepared in accordance with GAAP,
consistently applied (subject to normal year-end audit adjustments), and set
forth in comparative form the respective financial statements for the
corresponding date and period in the previous fiscal year, and (b) comply with
the reporting requirements for such financial statements as set forth in
Section 8.3.1 [Quarterly Financial Statements] of the Credit Agreement.

2.         The representations and warranties of the Loan Parties contained in
Section 6 [Representations and Warranties] of the Credit Agreement and in each
of the other Loan Documents to which they are a party are true and correct in
all respects with the same effect as though such representations and warranties
had been made on and as of the Report Date (except representations and
warranties which relate solely to an earlier date or time, which representations
and warranties were true and correct in all respects on and as of the specific
dates or times referred to therein).

3.         In accordance with Section 6.2 [Updates to Schedules] of the Credit
Agreement, attached hereto as Exhibit A are updates to the schedules to the
Credit Agreement (the “Updated Schedules”). Notwithstanding the foregoing, the
Borrowers hereby acknowledge and agree that no schedule shall be deemed to have
been amended, modified or superseded by the Updated Schedules, nor shall any
breach of warranty or representation resulting from the inaccuracy or
incompleteness of any such Schedule be deemed to have been cured by the Updated
Schedules, unless and until the Required Lenders, in their commercially
reasonable discretion, shall have accepted in writing the Updated Schedules.

4.         No Event of Default or Potential Default has occurred and is
continuing on the Report Date.

[NOTE: If any Event of Default or Potential Default has occurred and is
continuing, set forth on an attached sheet the nature thereof and the action
which the Loan Parties have taken, are taking or propose to take with respect
thereto.]

5.         Indebtedness (Section 8.2.1(iii)). Indebtedness of the Loan Parties
and their Subsidiaries with respect to Purchase Money Security Interests and
capitalized leases, in the aggregate, as of the Report Date of $            ,
which does not exceed Ten Million and 00/100 Dollars ($10,000,000.00) in the
aggregate for all such Indebtedness.

6.         Indebtedness (Section 8.2.1(vii)). Unsecured Indebtedness of the Loan
Parties and their Subsidiaries, in the aggregate, as of the Report Date of
$            , which is Indebtedness other than the Indebtedness permitted by
clauses (i) through (vi) of Section 8.2.1 of the Credit Agreement, which is not
more than the permitted maximum of Five Million and 00/100 Dollars
($5,000,000.00) in the aggregate at any time outstanding.

7.         Subsidiaries, Partnerships and Joint Ventures. The aggregate
investment by the Loan Parties or any of them in all Joint Ventures as of the
Report Date is $            , which is not



--------------------------------------------------------------------------------

more than the permitted maximum of Fifteen Million and 00/100 Dollars
($15,000,000.00) at any time.

8.         Minimum Fixed Charge Coverage Ratio (Section 8.2.17). The Fixed
Charge Coverage Ratio for the period equal to the four (4) consecutive fiscal
quarters ending as of the Report Date is _________ to 1.0, which is not less
than the required ratio of 1.20 to 1.00 for such period.

 

  (A) Consolidated EBITDA for the period equal to the four (4) consecutive
fiscal quarters ending as of the Report Date equals $                     (the
calculation of which is set forth in the attached spreadsheet).

 

  (B) Fixed Charges for the period equal to the four (4) consecutive fiscal
quarters ending as of the Report Date equals $                     (the
calculation of which is set forth in the attached spreadsheet).

 

  (C) the ratio of item 8(A) to item 8(B) equals the Fixed Charge Coverage
Ratio.

9.         Maximum Leverage Ratio (Section 8.2.18). The Leverage Ratio for the
period equal to the four (4) consecutive fiscal quarters ending as of the Report
Date is                      to 1.0, which is not greater than the permitted
ratio of [3.25 to 1.00] [3.00 to 1.00] [2.75 to 1.00] for such period.

 

  (A) Senior Indebtedness as of the Report Date equals $                    
(the calculation of which is set forth in the attached spreadsheet).

 

  (B) Consolidated EBITDA for the period equal to the four (4) consecutive
fiscal quarters ending as of the Report Date equals $                     (the
calculation of which is set forth in the attached spreadsheet).

 

  (C) The ratio of item 9(A) to item 9(B) equals the Leverage Ratio.

[INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the undersigned have
executed this Compliance Certificate this              day of
                    , 201    .

 

     BORROWERS:   WITNESS:      Universal Stainless & Alloy Products, Inc.  

 

     By:  

 

  (SEAL)      Name:  

 

       Title:  

 

  WITNESS:      Dunkirk Specialty Steel, LLC  

 

     By:  

 

  (SEAL)      Name:  

 

       Title:  

 

  WITNESS:      North Jackson Specialty Steel, LLC  

 

     By:  

 

  (SEAL)      Name:  

 

       Title:  

 

 



--------------------------------------------------------------------------------

EXHIBIT A

[see attached]



--------------------------------------------------------------------------------

SPREADSHEET

[see attached]